EXHIBIT 99.2 Technical Report for the Jinfeng Gold Mine, China Effective Date: March 15, 2011 Prepared By: Stephen Juras, PhD, P.Geo Richard Miller, P.Eng Paul Skayman, FAusIMM Norm Pitcher, P. Geo JINFENG GOLD MINE, CHINA Effective Date:3/15/2011 Prepared by: Stephen Juras,PhD, P.Geo Paul Skayman, FAusIMM Richard Miller, P.Eng Norm Pitcher, P.Geo Jingeng Gold Mine, China Technical Report Contents SECTION • 1 SUMMARY 1-1 Introduction and Property Description 1-1 Geology and Mineralization 1-2 Drilling, Sampling and Analyses 1-3 Mineral Resources 1-3 Mineral Reserves and Mining Methods 1-4 Metallurgical Testwork 1-5 Recovery Methods 1-6 Markets and Contracts 1-6 Environmental and Social 1-7 Capital and Operating Costs 1-7 Conclusions 1-8 SECTION •2 INTRODUCTION 2-1 SECTION •3 RELIANCE ON OTHER EXPERTS 3-1 SECTION •4 PROPERTY DESCRIPTION AND LOCATION 4-1 Mining License 4-3 Ownership 4-3 Royalties and Encumbrances 4-4 SECTION •5 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 5-1 Topography and Access 5-1 Nearest Population Centre 5-1 Climate 5-1 Surface Rights 5-1 Infrastructure and Services 5-2 Workforce 5-2 SECTION •6 HISTORY 6-1 SECTION •7 GEOLOGICAL SETTING AND MINERALIZATION 7-1 Regional Geology 7-1 Property Geology 7-1 Lower Stratigraphic Sequence 7-4 Upper Stratigraphic Sequence 7-4 Structural Geology 7-6 Mineralization 7-9 SECTION •8 DEPOSIT TYPES 8-1 SECTION •9 EXPLORATION 9-1 SECTION •10 DRILLING 10-1 SECTION •11 SAMPLE PREPARATION, ANALYSES AND SECURITY 11-1 Sample Preparation and Assaying 11-1 15/03/2011 REV 0 TOC ii Jingeng Gold Mine, China Technical Report QA/QC Program 11-2 Specific Gravity 11-5 Concluding Statement 11-5 SECTION •12 DATA VERIFICATION 12-1 SECTION •13 MINERAL PROCESSING 13-1 Testwork Methodology 13-1 Metallurgical Performance 13-2 Throughput 13-2 Head Grade 13-2 Tails Grade 13-2 Concentrate Grade and Sulphur Grade 13-3 Deleterious Elements in Concentrates 13-3 Metallurgical Recoveries 13-4 SECTION •14 MINERAL RESOURCE ESTIMATES 14-1 Geologic Models 14-1 Data Analysis 14-3 Estimation Domains 14-3 Evaluation of Extreme Grades 14-4 Variography 14-4 Model Setup 14-4 Estimation 14-4 Validation 14-5 Visual Inspection 14-5 Model Check for Change-of-Support 14-5 Model Checks for Bias 14-9 Mineral Resource Classification 14-10 Mineral Resource Summary 14-11 SECTION •15 MINERAL RESERVE ESTIMATES 15-1 Mineral Reserve Estimates 15-1 Key Parameters Used in Reserve Estimate 15-3 Underground Reserve Estimate Method 15-3 SECTION •16 MINING METHODS 16-1 Open Pit Mining 16-1 Stage 4 Open Pit Wall Design Parameters 16-2 Open Pit Optimizations 16-3 Open Pit Designs 16-3 Waste Dump Design 16-5 Open Pit Mine Equipment 16-5 Mining Contractors 16-6 Underground Mining 16-6 Underground Mine Plan 16-6 Underground Equipment 16-7 Underground Mine Ventilation 16-8 Backfill System 16-8 Power, Water, and Compressed Air 16-8 15/03/2011 REV 0 TOC iii Jingeng Gold Mine, China Technical Report Production Plans and Mine Life 16-8 SECTION •17 RECOVERY METHODS 17-1 General Description 17-1 Plant 17-1 Process Engineering Design Criteria 17-3 Tailings Dams and Water Reticulation 17-4 Process Description 17-4 Crushing 17-4 Milling 17-5 Concentrator 17-5 Bacterial Leaching 17-6 Carbon in Leach 17-7 Elution and Electrowinning 17-8 Plant Services 17-10 Water 17-10 Compressed 17-10 Power 17-10 Plant Maintenance Philosophy and Procedures 17-11 Housekeeping 17-11 Forecast Reagent Consumption 17-11 On-site Assay Laboratory Standards 17-12 SECTION • 18 PROJECT INFRASTRUCTURE 18-1 Road Access 18-1 Accommodation 18-1 Electrical Power 18-1 Water Supply and Reticulation 18-1 Diesel Fuel 18-2 Explosives Handling and Storage 18-2 Workshop Facilities 18-2 Transport 18-2 SECTION •19 MARKET STUDIES AND CONTRACTS 19-1 Major Contracts 19-1 Jinfeng BIOX® Licence Agreement 19-1 Mining Contract 19-1 Drilling and Blasting 19-1 Tailings Dams and Water Reticulation 19-2 Electrical Power and Water Supply 19-2 Diesel Fuel Supply 19-2 Explosives Supply 19-2 Gold Market 19-2 Supply-Demand Balance 19-2 Price 19-2 SECTION •20 ENVIRONMENTAL STUDIES, PERMITTING, AND SOCIAL OR COMMUNITY IMPACT 20-1 15/03/2011 REV 0 TOC iv Jingeng Gold Mine, China Technical Report Environmental Risks 20-1 Mine Waste Rock 20-1 Flotation Tails Dam 20-2 CIL Tailings Dam 20-3 Soil Inventory and Management 20-5 Rehabilitation Practices and Closure Costs 20-5 Key Rehabilitation and Closure Issues 20-5 Budgeted and Expected Costs 20-6 Gold Market 20-7 Social and Community Interaction 20-7 Relationship with Local Government 20-7 SECTION •21 CAPITAL AND OPERATING COSTS 21-1 Capital and Operating Costs Estimates 21-1 Operating Costs 21-1 Capital Costs 21-2 SECTION •22 ECONOMIC ANALYSIS 22-1 SECTION •23 ADJACENT PROPERTIES 23-1 SECTION •24 OTHER RELVANT DATA AND INFORMATION 24-1 Reconciliation 24-1 SECTION •25 INTERPRETATION AND CONCLUSIONS 25-1 SECTION •26 RECOMMENDATIONS 26-1 SECTION •27 REFERENCES 27-1 SECTION •28 CERTIFICATE OF AUTHORS 28-1 SECTION •29 SIGNATURE PAGE 29-1 Tables Table 1-1: Jinfeng Mineral Resources, as of 31 December 2010 1-4 Table 1-2: Jinfeng Mineral Reserves, as of 31 December 2010 1-5 Table 4-1: Jinfeng Mine License 4-3 Table 6-1: Jinfeng Timeline 6-1 Summary of Drilling at Jinfeng 10-1 Table 13-1: Jinfeng Mineralogical and or Metallurgical Testwork Chronology 13-1 Table 13-2: Process Behaviour of Mercury 13-3 Table 14-1: Jinfeng Deposit Statistics for 2.5 m Drill Hole Composites – Au g/t Data 14-3 Table 14-2: Global Model Mean Gold Values by Mineralized Shell Domain 14-9 Table 14-3: Jinfeng Mineral Resources, as of 31 December 2010 14-11 Table 15-1: Jinfeng Mineral Reserves, as of 31 December 2010 15-1 Table 16-1: Summary of Interpreted Wall Instability Mechanisms 16-2 Table 16-2: Summary of Wall Slope Angles 16-3 15/03/2011 REV 0 TOC v Jingeng Gold Mine, China Technical Report Table 16-3: Current Open Pit Design Parameters 16-3 Table 16-4: Jinfeng Open-pit Mining Fleet Details 16-5 Table 16-5: Jinfeng Key Underground Mining Equipment 16-7 Table 17-1: Reagent Consumption – Jinfeng Flotation Plant 17-11 Reagent Consumption – Jinfeng Bioleaching Plant 17-11 Table 17-3: Reagent Consumption – Jinfeng CIL Plant 17-12 Table 21-1: Operating Costs 21-2 Table 24-1: Jinfeng Ore Reconciliation 24-1 Figures Figure 4-1: Location Map – Jinfeng Gold Mine 4-1 Figure 4-2: Location and Infrastructure Plan Map, Jinfeng 4-2 Figure 4-3: Ownership Chart for Guizhou Jinfeng Mining Limited 4-3 Figure 7-1: Regional Geological Map Showing the Distribution of Major Sediment-Hosted Gold Deposits in theCentral Part of China’s Golden Triangle 7-2 Geological Map and Cross-Section of Jinfeng (Lannigou) Deposit and Surrounding Area 7-3 Figure 7-3: Stratigraphic Sequence through the Jinfeng Area 7-5 Figure 7-4: Geology Map of the Jinfeng Deposit Open Pit Area 7-8 Figure 10-1: Location of Jinfeng Drill Holes (2010 to present), 3D Perspective Facing West 10-1 Figure 11-1: :Standard Reference Material Charts, 2010 Jinfeng 11-3 Figure 11-2: Percentile Rank Plots, Jinfeng Duplicate Samples, 2010 11-4 Figure 14-1: Relationship between the PACK or Mineralized Shell andStructural Model, Jinfeng 14-2 Figure 14-2: Jinfeng Section 1480 East showing Gold Grade Block Model and Drill Hole Traces 14-6 Figure 14-3: Jinfeng Section 1680 East showing Gold Grade Block Model and Drill Hole Traces 14-7 Figure 14-4: Jinfeng Section 1820 East showing Gold Grade Block Model and Drill Hole Traces 14-8 Figure 14-5: Trend Plots by Elevation Swaths 14-10 Jinfeng Stage 4 and Rongban Open Pit Final Designs vs. Open Pit Reserves 15-2 Figure 15-2: Jinfeng Underground Development Designs vs. Reserve Blocks 15-2 Figure 16-1: Photograph Showing Open Pit 16-1 Figure 16-2: Stage 4 Final Configuration 16-4 Figure 16-3: Stage 5 (Rongban) Final Configuration 16-4 Figure 16-4: Jinfeng Underground Mine Current and Planned Declines 16-7 Figure 20-1: Plot of MPA vs. ANC for Waste Rock Samples – Jinfeng Mine 20-2 MPC and ANC Data for Jinfeng CIL Tailings Column Tests 20-4 15/03/2011 REV 0 TOC vi Jingeng Gold Mine, China Technical Report Glossary Units of Measure Annum (year) a Billion B Centimetre cm Coefficients of Variation CVs Cubic centimetre cm3 Cubic feet per minute cfm Cubic feet per second ft3/s Cubic foot ft3 Cubic metre m3 Day d Days per year (annum) d/a Degree ° Degrees Celsius °C Diameter ø Dollar (American) US$ Dollar (Canadian) C$ Dry metric ton dmt Foot ft Gram g Grams per tonne g/t Greater than > Hectare (10,000 m2) ha Hour h Inch " Kilo (thousand) k Kilogram kg Kilograms per cubic metre kg/m3 Kilograms per hour kg/h Kilograms per square metre kg/m2 Kilometre km Kilometres per hour km/h Kilopascal kPa Kilotonne kt Kilovolt KV 15/03/2011 REV 0 TOC vii Jingeng Gold Mine, China Technical Report Kilovolts kV Kilowatt hour kWh Kilowatt hours per tonne (metric ton) kWh/t Kilowatt hours per year kWh/a Kilowatt kW Less than < Litre L Megawatt MW Metre m Metres reduced level MRL Metric ton (tonne) t Microns µm Milligram mg Milligrams per litre mg/L Millilitre mL Millimetre mm Million bank cubic metres Mbm3 Million ounces Moz Million tonnes per ounce Mt/a Million tonnes Mt Million M Minute (plane angle) ' Minute (time) min Month mo Ounce oz Parts per million ppm Percent % Second (plane angle) " Second (time) sec Selective mining unit SMU Specific gravity SG Square centimetre cm2 Square foot ft2 Square inch in2 Square kilometre km2 Square metre m2 Thousand tonnes kt Three Dimensional 3D Tonne (1,000 kg) t Tonnes per day t/d Tonnes per hour t/h Tonnes per year t/a 15/03/2011 REV 0 TOC viii Jingeng Gold Mine, China Technical Report Tonnes seconds per hour metre cubed ts/hm3 Total T Week wk Weight/weight w/w Wet metric ton wmt Milligram mg Abbreviations and Acronyms Acid Base Accounting ABA Acid Neutralizing Capacity ANC Ammonia NH3 Arsenic Acid AsO43- Arsenic As Carbon-in-leach CIL Chemical Oxygen Demand COD Chromium Cr Coefficient of Variation CV Copper Cu Counter-current DECANTATION CCD Effective Grinding Length EGL Ferric Sulphate Fe3+ Flocculant floc Front End Loader FEL Gold Au Hermite Plynomials Herco Indicator Kriging IK Life-of-mine LOM Load-haul-dump LHD Manganese Mn Maximum Potential Acid MPA Mercury Hg Methyl Isobutyl Carbinol
